Citation Nr: 0301691	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for accrued benefits purposes.


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1945.  The appellant is the veteran's widow.  This 
case arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

FINDINGS OF FACT

1.  At the time of his death in March 2001, the veteran had a 
claim pending for service connection for PTSD.

2.  The evidence of record at the time of the veteran's death 
reflects that he was exposed to hostile fire while serving as 
a cook in the 608th Ordnance Co. during World War II.

3.  Prior to the veteran's death, he had been diagnosed with 
PTSD, and his PTSD had been medically attributed to stressors 
he experienced in combat during his active military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD were 
met based on the evidence of record at the time of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103 and 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board is granting the appellant's claim for entitlement 
to service connection for PTSD for accrued benefits purposes.  
Hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Factual Background.  The veteran's separation documents show 
that he served in the European-African-Middle Eastern (EAME) 
Theater from November 1942 to June 1944, and that he 
participated in the Battle of Sicily.  A search for his 
service personnel and medical records was conducted in July 
1997, to no avail.  It was determined that his records had 
likely been destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
Available personnel records, and medical records obtained 
from AGO show that his primary military occupational 
specialty was 060, "Cook," and that he was assigned to the 
3860th Service Command Unit.  He responsible for the 
preparation of food for a military personnel unit consisting 
of 180 men.  He supervised the work of two assistant cooks 
and three kitchen helpers, and was responsible for the 
sanitary condition of the mess hall and kitchen.  Available 
service medical records further reflect that he was assigned 
to the 608th Ordnance Company in 1944.  These records do not 
reveal that the veteran complained of, was treated for, or 
was diagnosed with a psychiatric disorder during service.  
His separation physical, dated in August 1945, shows normal 
neurological findings.

The veteran filed a claim for PTSD in June 1997, providing 
stressor information with his claim.  The RO denied his claim 
for service connection for PTSD in October 1997, citing the 
lack of evidence of a stressor.  The veteran appealed.

The veteran and his wife testified before a hearing officer 
at the RO in March 1998.  The hearing transcript shows that 
the veteran testified that he was assigned to the 3860th and 
was part of the 608th Ordnance Company, to which he was 
assigned while deployed overseas.  He described his stressors 
as the loss of his friend and fellow cook, Corporal 
[redacted].  He testified that he did not see him die, as he 
would serve in the other portion of the company when the unit 
was split up.  His job was to set up and operate field 
kitchens.  In North Africa, he remembered seeing hungry 
children, who would hang around the kitchen.  He testified 
that he saw concentration camps, but that he didn't see the 
prisoners, as the camps were surrounded with barbed wire.  He 
stated that some of the guards sat outside, and some of the 
prisoners were shot.  He testified that the company was on 
the front lines in order to supply the soldiers with 
ammunition.  He was close enough to see and hear the 
shooting, bombing, and tracers.  The company was subjected to 
aerial bombardment and, while he can remember no one else 
getting killed, he stated they would frequently have to take 
cover in foxholes.  For example, upon questioning as to 
whether or not there was anything else that the veteran still 
thought about 50 years later, he responded:

That was a long time (ago, I'll tell 
you).  I can visualize and remember some 
of it, but I don't know if I can remember 
everything that happened, but I just 
realized I was in a war zone with them 
shooting the tracers and things and - and 
bombing and everything like that.  Some 
nights, also, we would have to go and get 
in foxholes.  They were bombing 
everywhere we were at.

When asked if he saw American or enemy wounded in action or 
enemy prisoners of war, he replied that he hadn't seen "too 
much" of that.  He stated he did not see any dead bodies, 
but he did see charred villages, and the company itself 
incurred damage from the bombings and experienced small arms 
fire.  His unit crossed the ocean to North Africa in the 
"liberty ships."  He testified that the crossing over was 
frightening, and that he was told some of the ships were 
torpedoed by the German U-boats.

The veteran's wife testified that he would unexpectedly cry 
for no apparent reason, and when she asked him way, he 
replied only that it is nothing.  She stated he experienced a 
lot of mood changes, also, without apparent explanation, and 
that he didn't sleep well at times.  He was occasionally 
suspicious and watchful and would check the house to make 
sure it was secure.

In April 1998, the veteran underwent VA examination, during 
which he identified as stressors the death of a friend and 
bullets coming through the cooks' tent while on active duty, 
and great storms while onboard the ship crossing the ocean 
during his unit's initial deployment.  He complained of 
dreams about the war, constant intrusive thoughts which 
provoked crying spells, and described the presence of 
auditory hallucinations.  He was reluctant to describe the 
hallucinations themselves, and instead discussed his worries 
about church and the behavior of certain church members.  The 
examiner reviewed the transcript of the veteran's hearing 
before the local RO in March 1998 and noted the veteran's 
history of service in Northern Africa, Sicily, and Tunisia 
with the ordnance company, and identified additional 
stressors such as exposure to starving children.  Results of 
clinical tests showed tendencies toward explosive anger and 
hostility, anxiety, lack of trust in others and an emphasis 
on somatic symptoms.  Score results were, however, below 
cutoffs suggestive of combat exposure in Vietnam veterans.  
The examiner diagnosed mood disorder due to general medical 
condition, and cognitive and personality disorders, not 
otherwise specified.  Concerning PTSD, the examiner stated:

The events reported by [the veteran] as 
most distressing (i.e., the loss of his 
friend which he did not observe and being 
on a ship in a storm) are not typically 
stressors that are so outside the usual 
experience that they would qualify for 
criterion A for PTSD.  Possibly receiving 
routine mortar fire and rounds, etc., may 
qualify but this does not seem to be of 
sufficient severity to meet criterion A.  
[The veteran] does report recurrent and 
intrusive recollections of the event as 
well as distressing dreams of the event.  
This appears to be of a chronic nature.

The veteran underwent private psychological examination in 
January 1999.  The report, proffered by James R. Moneypenny, 
Ph.D., is of record.  The veteran identified fears of sinking 
and drowning during the unit's passage aboard ship to North 
Africa, continuous threat of aerial bombardment and small 
arms fire, and the death of his friend as stressors.  He 
complained of frequent bad memories, grief over his friend's 
death, unprovoked and unpredictable crying spells, agitation, 
and angry outbursts.  The physician noted that he had not 
reviewed the veteran's medical records, but that he had 
reviewed the March 1998 hearing transcript.  Clinical test 
results revealed findings of depression.  Other test results 
designed to assess psychological sequelae of traumatic stress 
were, however, considered invalid due to atypical and 
inconsistent reporting.  The examiner diagnosed recurrent 
major depressive disorder and PTSD.  In summary, the 
physician opined that the veteran presented with symptoms of 
"depression associated with experiences he had during his 
military service."  

Copies of unit histories for the 608th Ordnance Company are 
of record dated in June, August, and September 1944 and show 
that the company was organized in February 1942 at Raritan 
Arsenal, Metuchen, New Jersey.  It was comprised of between 
145 and 166 enlisted men and 5-6 officers over this time.  
According to the unit histories, the company departed for 
Casablanca, French Morocco, in November 1942.  In June 1943, 
the company departed for Zemorra, Algeria, and then deployed 
in smaller components for Assi Ameur, Algeria, Tunisia and, 
eventually, Sicily.  Parts of the company arrived in 
Scoglitti, then moved on to Porto Empedocle, Sicily, where it 
appears the rest of the company also arrived in July 1943.  
The company remained in Sicily, moving in components to 
Nicosia, Brolo, Scala de Terregrotta, San Stefano, and 
Bagheria.  In November 1943, the entire company arrived in 
Sardinia.  These documents establish that the company 
participated in the Sicilian Campaign from July to August 
1943 under the orders of the Commanding General, 7th Army, 
for the purpose of capturing Sicily.  The Company 
participated in the "Cent" Task Force landing on the 
southwest shore of Sicily at Scoglitti, Sicily, in July 1943.  
Forces engaged are identified as enemy aerial attack.  The 
Company carried out its mission of setting up ammunition 
supply points.  One individual is listed as lost in action, a 
[redacted], T/5 during the Blue Beach No. 2 engagement 
at Scoglitti, Sicily.

In March 2000, the veteran and his wife testified before a 
member of the Board.  The transcript of this hearing shows 
that their testimony essentially confirms that given in March 
1998.  The veteran re-emphasized the position of the company 
very close behind the front lines, in order to furnish 
ammunition to the troops.  In Sicily, particularly, the 
company saw a lot of action and was bombed by enemy aircraft.  
They sustained artillery fire and would have to stop in the 
middle of serving breakfast to take cover in foxholes.  He 
again testified that a friend, Corporal [redacted], died in 
Sicily but that he hadn't observed the death.  It was at a 
time when the company was split, and his friend was running 
the mess for the other part of the company.  He had heard the 
death was the result of an accident involving captured enemy 
weapons rather than direct enemy fire.  He noted that the 
time the company was in Sicily was the most traumatizing 
period of his active service.  He testified that the 
experiences of this time never left him, and that he re-
experienced them, as well as his fears of capsizing while 
crossing the ocean in bad dreams.  He stated that memories of 
the starving children cause him sadness.

In April 2000, the Board issued a remand, requesting that the 
RO request clarification of the April 1998 VA examination 
report, as the diagnosis was made under the criteria of 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised (DSM-R-III), rather than the Fourth Edition 
(DSM-IV), as required under Cohen v. Brown, 10 Vet. App. 128 
(1997).

In May 2000, Dr. Moneypenny submitted a statement, in which 
he opined:

I found [the veteran] to be suffering 
from symptoms of affective disturbance 
(Mood Disorder, NOS) and PTSD (per DSM-
IV-IV (sic)).  According to the history 
he provided, he experienced significant 
trauma during his military service in 
North Africa and Italy.  These traumatic 
experiences had an immediate and negative 
impact on his psychological adjustment 
and they continued to affect him.  He was 
never able to effectively resolve or get 
past them.  He continues to be so 
affected.  This history of events and 
symptoms is not uncommon among servicemen 
who participated in combat operations and 
represents a common clinical pattern.

The RO obtained VA treatment records, which reflect no 
treatment for any psychiatric disabilities.

A death certificate revealed that the veteran died on March 
[redacted], 2001.  The immediate cause of death was atherosclerotic 
cardiovascular disease, secondary to renal nephrosclerosis, 
secondary to hypertension.  The appellant filed her claim in 
March 2001.

In an August 2001 rating decision, the RO denied entitlement 
to service connection for PTSD for the purpose of accrued 
benefits on the basis that the veteran's averred stressors 
could not be verified.  In addition, because the only 
diagnosis of PTSD was provided by the private physician based 
on these unverified stressors, the diagnosis was invalid.

Additional VA treatment records were received for treatment 
immediately prior to the veteran's death.  These records 
contain no treatment for any psychiatric disability.

Analysis.  At the time of the veteran's death, he had a 
pending claim of entitlement to service connection for PTSD.  
Although the veteran's claim terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 1991); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for 
accrued benefits is separate from the claim for service 
connection filed by the veteran prior to his death, the 
accrued benefits claims is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).   In the instant case, the veteran died in 
March 2001, and the claim for accrued benefits was received 
in March 2001.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Here, the 
appellant, the veteran's spouse, is advancing essentially the 
same claim for service connection for PTSD, for accrued 
benefit purposes, which the veteran had pending at the time 
of his death.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2000); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 395-96 (1996); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the regulations concerning service 
connection for PTSD were revised during the pendency of 
the veteran's appeal.  Specifically, 38 C.F.R. § 3.304(f) 
was amended to reflect the Court's ruling in Cohen, 
supra.  See 64 Fed. Reg. 32807 (June 18, 1999), codified 
at 38 C.F.R. § 3.304(f) (2001).

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  While, in Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the claimant does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, supra, 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999).

The Board notes that there was a diagnosis of PTSD of record 
at the time of the veteran's death.  Therefore, the primary 
question which must be resolved in this decision is whether 
the evidence of record at the time of the veteran's death 
supports a conclusion that he sustained a qualifying stressor 
within the requirements of 38 C.F.R. § 3.304(f), as discussed 
above.  Without such corroboration of a qualifying stressor, 
the question of the validity of a diagnosis of PTSD is 
irrelevant.  See Moreau, 9 Vet. App. at 395-396; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).

While separation documents and existing service medical 
records do not reflect that he was awarded decorations or 
awards suggestive of combat status, these documents establish 
that he was assigned to the 608th Ordnance Company and that 
he was deployed to the EAME Theater from November 1942 to 
June 1944.  As delineated in detail above, unit histories for 
the 608th Ordnance Company reflect that the company 
participated in the Battle of Sicily, where it was subjected 
to enemy aerial attack.  These records further document that 
the company was small, deployed in components in Sicily, and 
that its mission was to set up ammunition supply points.  
These facts are consistent with the veteran's recorded 
testimony under oath.  Hence, although he served in a non-
combat MOS, as a cook, he performed these duties with a 
small, frequently deployed company whose mission it was to 
supply ammunition to the front lines during combat.  See 
38 C.F.R. § 3.102

VA General Counsel, in VAOPGCPREC 12-99, addressed the 
question of what constitutes "Engaged in Combat With the 
Enemy."  It was noted that a disability would generally be 
considered incurred in combat if it was the direct result of 
injury caused by an instrumentality of war while the veteran 
was actually engaged in attacking, defending or sustaining an 
attack of the enemy.  General Counsel pointed out that even 
though a reference to a veteran's participation in a 
particular operation or campaign may not, in itself, 
establish that the veteran engaged in combat, such evidence 
may be significant when viewed in relation to other evidence 
of record supportive of the veteran's assertion of engagement 
in combat.  Thus, consideration must be given to the combined 
effect of the entire evidence of record.  It was noted that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," includes participation in events constituting an 
actual fight or encounter with a military foe.  General 
Counsel stated that the issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy must be resolved on a case-by-case basis and that the 
benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies to 
determinations of whether a veteran engaged in combat with 
the enemy in the same manner as it applies to any other 
determination material to resolution of a claim for VA 
benefits.  In the opinion of the Board, and resolving all 
reasonable doubt in the appellant's behalf, the Board finds 
that the evidence of record reflects that the veteran was 
exposed to hostile fire while serving as a cook in the 608th 
Ordnance Co. during World War II.  The Board therefore finds 
that the veteran served in combat, and that his stressors are 
combat-related.  As the veteran's service in combat is 
established, and as his in-service stressors are combat-
related, the veteran's lay testimony, by itself, is 
sufficient to establish the occurrence of the stressful 
events.  38 U.S.C.A. § 1154 (West 1991); see also Cohen, at 
146.

Accordingly, then, the Board finds probative the May 2000 
statement and January 1999 evaluation report submitted by Dr. 
Moneypenny, who provided his medical expert opinion that the 
veteran met the criteria for PTSD and depression in DSM-IV, 
and that his diagnosed PTSD and depression were etiologically 
related to stressors he experienced in combat during World 
War II.  In contrast, the Board finds that the April 1998 VA 
examination report, which was based on the criteria in DSM-
III but did not find a diagnosis of PTSD, is not as 
probative.  However, the Board notes that the veteran's 
reported stressors and symptoms are consistent with those 
reported in the January 1999 and May 2000 private evaluation 
and statement, and in the veteran's sworn testimony and 
statements overall.

After review of the evidence, the Board concludes that the 
evidence supports the grant of service connection for PTSD 
for the purpose of accrued benefits.


ORDER

Service connection for PTSD for the purpose of accrued 
benefits is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

